internal_revenue_service number release date index number -------------------------------------------------------- ---------------------------------------- ------------------------ ---------------------------- ---------------------------------- ---------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no ------------- telephone number --------------------- refer reply to cc psi b04 plr-146090-09 date date legend husband wife attorney accountant trust year year year year year year year date date a b c d e f g dear -------------- ----------------------------------------- ------------------------------------------ --------------------- ------------------- ------------------------------------------ ------- ------- ------- ------- ------- ------- ------- -------------------------- -------------------- ----------- ----------- ----------- ----------- ----------- ----------- ----------- this responds to your letter dated date requesting an extension of time under sec_2642 of the internal_revenue_code and sec_301_9100-3 of the plr-146090-09 procedure and administration regulations to make an allocation of husband’s generation-skipping_transfer gst_exemption to transfers to trust the facts and representations submitted are summarized as follows on date in year husband established trust for the benefit of husband’s descendants husband initially funded trust with dollar_figurea during year husband and his wife wife each transferred dollar_figureb to trust during year husband and wife each transferred dollar_figurec to trust during year husband and wife each transferred dollar_figured to trust during year husband and wife each transferred dollar_figuree to trust during year husband and wife each transferred dollar_figuref to trust during year husband and wife each transferred dollar_figureg to trust husband’s attorney attorney advised husband to direct husband’s accountant to allocate gst_exemption to the transfers to trust husband informed his accountant accountant about the gifts that were made to trust in years and that husband intended those gifts to result in trust being exempt from gst tax husband and wife consented to treat the gifts made in year sec_1 - as being made one-half by each pursuant to sec_2513 accountant filed form sec_709 united_states gift and generation-skipping_transfer_tax returns for year sec_2 and but failed to allocate gst_exemption on those returns moreover accountant failed to file form sec_709 for year sec_1 and husband died on date the executor of husband’s estate and wife represent that no gifts were made to trust other than during year sec_1 - it is represented that gst_exemption was automatically allocated for the year transfer under the deemed_allocation rules under sec_2632 you have requested an extension of time under sec_2642 and sec_301_9100-3 to allocate husband’s and wife’s available gst_exemption to the transfers made to the trust in years based on the value of the transferred assets as of the date of the original transfers law and analysis sec_2513 provides that a gift made by one spouse to any person other than the donor's spouse is considered for purposes of the gift_tax as made one-half by the donor and one-half by the donor's spouse but only if at the time of the gift each spouse is a citizen or resident_of_the_united_states sec_2513 provides that the gift is treated as made one-half by each spouse only if both spouses have signified under the regulations provided for in subsection b their consent to the application of sec_2513 in the case of all gifts made during the calendar_year by either while married to each other plr-146090-09 sec_2513 provides that the consent under sec_2513 may be signified at any time after the close of the calendar_year in which the gift was made however the consent may not be signified after the 15th of april following the close of such year unless before the 15th day no return has been filed for such year by either spouse in which case the consent may not be signified after a return for such year is filed by either spouse sec_2601 of the internal_revenue_service imposes a tax on every generation-skipping_transfer a generation-skipping_transfer is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the tax is the taxable_amount multiplied by the applicable_rate sec_2641 defines applicable_rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer sec_2631 as in effect for the years at issue for purposes of determining the gst tax provides that every individual shall be allowed a gst_exemption of dollar_figure which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2631 as in effect for the tax years at issue provided that the dollar_figure amount under sec_2631 is to be adjusted for inflation for calendar years after and before sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides that an allocation of gst_exemption to property transferred during the transferor's lifetime other than in a direct_skip is made on form_709 sec_2642 provides that except as provided in sec_2642 if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer or is deemed to be made under sec_2632 or c the value of such property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter within the meaning of sec_2001 or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period its value at the time of the close of the estate_tax_inclusion_period sec_2642 provides that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of this paragraph plr-146090-09 sec_2642 provides that in determining whether to grant relief under this paragraph the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief under this paragraph the time for making the allocation or election shall be treated as if not expressly prescribed by statute see notice_2001_50 2001_2_cb_189 sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose date is prescribed by a regulation and not expressly provided by statute in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore husband is granted an extension of time of days from the date of this letter to make an allocation of his available gst_exemption with respect to the transfers to trust in years the allocation will be effective as of the respective date of the transfer to trust and the value of the transfer to trust as determined for federal gift_tax purposes will be used in determining the amount of husband’s exemption to be allocated to trust these allocations should be made on supplemental form sec_709 for years the form sec_709 should be filed with the cincinnati service_center at the following address internal_revenue_service cincinnati service_center - stop cincinnati oh a copy of this letter should be attached to the supplemental form sec_709 a copy is enclosed for this purpose in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives plr-146090-09 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely associate chief_counsel passthroughs and special industries by _________________________ leslie h finlow acting senior technician reviewer branch office of the associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter cc
